DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The examiner acknowledges the amending claims 1 – 14, adding claims 16 – 20 and canceling claim 15 by the preliminary amendment submitted by the applicant(s) filed on July 13, 2020.  Claims 1 – 14 and 16 – 20 are pending in this application.

Priority
The priority has been considered by the examiner. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on July 13, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered and accepted by the examiner. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Method For Manufacturing Optoelectronic Semiconductor Component And Optoelectronic Semiconductor Component Device”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5, 7 – 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masahiro et al. (EP0341034, applicant submitted in the IDS filed on July 13, 2020).
 
    PNG
    media_image1.png
    167
    213
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    194
    180
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    124
    159
    media_image3.png
    Greyscale

Regarding claim 1, Masahiro discloses a method for singulating semiconductor components, comprising the steps of: 
providing a carrier  (see Figures 1a – 1b, Character  11, the reference called “an n-GaAs substrate”, column 4, line 42),
applying at least two semiconductor chips (see Figure 1a, character 12, the reference called “a multi-layered structure constituting a GRIN-SCH (graded-index separate confinement heterostructure) semiconductor laser with a single quantum well structure is grown by molecular beam epitaxy (MBE)”, Abstract, column 3, lines 15 – 17 and column 4, lines 41 – 46) on the carrier (see Figure 1a – 1b, Character  11), 
etching (see column 3, lines 13 – 14, column 4, lines 49 – 53 and 63 – 65, and column 5, lines 6 – 7 and 37 – 45) at least one break nucleus (see Figures 1b and 1c, character 16, the reference called “stripe groove” and column 4, lines 64) at a side of the carrier (see Figures 1a – 1b, Character  11) facing the semiconductor chips (see Figure 1a, character 12), and 
singulating  at least two semiconductor components (see Figure 1a, character 12) by breaking the carrier (see Figure 1a – 1b, Character 11) along the at least one break nucleus (see Figures 1b and 1c, character 16, Abstract, page 3, lines 1 – 5, column 4, lines 16 – 33, 63 – 65 and column 5, lines 1 – 2 and 37 – 64), wherein 
the at least one break nucleus (see Figures 1b and 1c, character 16) extends at least in places in a vertical direction (z), the vertical direction (z) being perpendicular to a main extension plane of the carrier (see Figures 1a – 1b, Character  11, column 5, lines 60 – 65 and column 6, lines 1 – 9), 
the at least one break nucleus (see Figures 1b and 1c, character 16) is arranged between the two semiconductor chips (see Figure 1a, character 12) in a lateral direction (x), the lateral direction (x) being parallel to the main extension plane of the carrier (see Figures 1a – 1b, Character  11), 
each of the semiconductor components (see Figure 1a, character 12) comprises at least one of the semiconductor chips (see Figure 1a, character 12 and Abstract, the reference called “semiconductor device or semiconductor laser”), and
 the expansion of the at least one break nucleus (see Figures 1b and 1c, character 16) in the vertical direction (z) is at least 1% of the expansion of the carrier (see Figures 1a – 1b, Character  11) in the vertical direction (z) (see Figures 1a and 1c, column 4, lines 41 – 65 and column 5, lines 1 – 19).

Regarding claim 2, Masahiro discloses the break edges (see Figures 1a – 1c) are produced by the singulating (see Figures 1a – 1c, Abstract, page 3, lines 1 – 5, column 4, lines 16 – 33, 63 – 65 and column 5, lines 1 – 2 and 37 – 64), and at least one of the break edges has a notch (see Figures 1b and 1c, character 16) at least in places, the break edge shows traces of the etching in the area of the notch (see Abstract).

Regarding claim 3, Masahiro discloses the expansion of the at least one break nucleus or notch (see Figures 1b and 1c, character 16) in the vertical direction (z) is at least 5% and at most 40% of the expansion of the carrier (see Figures 1a – 1b, Character  11) in the vertical direction (z) (see Figures 1a and 1c, column 4, lines 41 – 65 and column 5, lines 1 – 19).
.Regarding claim 5, Masahiro discloses the semiconductor components are semiconductor lasers (see Figure 1a, character 12, the reference called “a multi-layered structure constituting a GRIN-SCH (graded-index separate confinement heterostructure) semiconductor laser with a single quantum well structure is grown by molecular beam epitaxy (MBE)”, Abstract, column 3, lines 15 – 17, column 4, lines 41 – 46 and claim 5).

Regarding claim 7, Masahiro discloses the expansion of the break nucleus or notch  (see Figures 1b and 1c, character 16) in a lateral direction (x) is greater than the expansion of one of the at least two semiconductor chips in the lateral direction (x) (see Figures 1a – 1c).

Regarding claim 8, Masahiro discloses a plane parallel to the main extension plane of the carrier (see Figures 1a – 1b, Character  11), a main extension direction of the break nucleus or the notch (see Figures 1b and 1c, character 16, column 3, lines 6 – 8 and 18 – 21, column 4, lines 53 – 65 and column 5, lines 1 – 2) is perpendicular to a crystal direction of the carrier (see Figures 1a – 1b, Character  11).

Regarding claim 9, Masahiro discloses the claimed invention except for prior to breaking the carrier (see Figures 1a – 1b, Character  11) along the at least one break nucleus (see Figures 1b and 1c, character 16), the carrier (see Figures 1a – 1b, Character  11) is broken along a crystal direction (see Abstract, column 1, lines 9 – 15, column 4, lines 63 – 65, column 5, lines 1 – 59).

Regarding claim 11, Masahiro discloses the break nucleus has the a shape of a trench (see Figures 1b and 1c, character 16, the reference called “striped groove”, Abstract and column 4, lines 63 – 65 and column 5, lines 1 – 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Masahiro et al. (EP0341034, applicant submitted in the IDS filed on July 13, 2020) in view of Kawakami et al.  (US 7,041,523, applicant submitted in the IDS filed on July 13, 2020).

Regarding claim 4, Masahiro discloses the claimed invention except for the break nucleus is generated by plasma etching.  Kawakami teaches a Reactive-ion etching (RIE) is an etching technology.  However,  it is well known in the art to apply and/or modify the plasma etching as discloses by Kawakami in (Column 12, lines 23 – 25).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known plasma etching as suggested by Kawakami to the device of Masahiro, in order to remove material deposited on wafers.
Claims 6 and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro et al. (EP0341034, applicant submitted in the IDS filed on July 13, 2020) in view of Chand et al. (US 5,629,233, applicant submitted in the IDS filed on July 13, 2020).


    PNG
    media_image4.png
    211
    344
    media_image4.png
    Greyscale


Regarding claim 6, Masahiro discloses the claimed invention except for the expansion of the break nucleus or notch in a lateral direction (x) is smaller than the expansion of one of the at least two semiconductor chips in the lateral direction (x). Chand teaches the expansion of the depressions (see Figure 1, characters 61 – 63) in a lateral direction is smaller than the expansion of one of the least two semiconductor chips (see Figure 1).  However, it is well known in the art to modify the expansion of the depressions in a lateral direction is smaller than the expansion of one of the least two semiconductor chips as discloses by Chand in (see Figure 1).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the well-known the expansion of the depressions in a lateral direction is smaller than the expansion of one of the least two semiconductor chips as suggested by Chand to the device of Masahiro, because it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 16, Masahiro discloses a semiconductor component comprising: 
a component carrier (see Figures 1a – 1b, Character  11, the reference
called “an n-GaAs substrate”, column 4, line 42), and 
a semiconductor chip (see Figure 1a, character 12, the reference called “a
multi-layered structure constituting a GRIN-SCH (graded-index separate confinement heterostructure) semiconductor laser with a single quantum well structure is grown by molecular beam epitaxy (MBE) which is arranged on the component carrier (see Figure 1a – 1b, Character  11), wherein 
the component carrier (see Figure 1a – 1b, Character  11) has break edges 
(see Figure 1a – 1b) which extend transversely to a main extension plane of the component carrier (see Figure 1a – 1b, Character  11), 
at least one of the break edges (see Figures 1a – 1c) has a notch (see 
Figures 1b and 1c, character 16) at least in places,
the break edge (see Figures 1a – 1c) shows only in places traces of an 
etching process in an area of the notch (see Figures 1b and 1c, character 16 and Abstract), and 
the expansion of the notch (see Figures 1b and 1c, character 16) in the 
vertical direction (z) is at least 1% of the expansion of the component carrier in the vertical direction (z) (see column 5, lines 60 – 65 and column 6, lines 1 – 9), the vertical direction (z) being perpendicular to the main extension plane of the component carrier (see Figures 1b and 1c, character 11).
Masahiro discloses the claimed invention except for so that a lateral expansion of the semiconductor component in a lateral direction (x) on a top side of the semiconductor component facing away from the component carrier is smaller at least in places than a lateral expansion of the semiconductor component in the lateral direction (x) in the area of the component carrier, the lateral direction (x) being parallel to the main extension plane of the component carrier. Chand teaches the expansion of the depressions (see Figure 1, characters 61 – 63) in a lateral direction is smaller than the expansion of one of the least two semiconductor chips (see Figure 1).  However, it is well known in the art to modify the expansion of the depressions in a lateral direction is smaller than the expansion of one of the least two semiconductor chips as discloses by Chand in (see Figure 1).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the well-known the expansion of the depressions in a lateral direction is smaller than the expansion of one of the least two semiconductor chips as suggested by Chand to the device of Masahiro, because it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 17, Masahiro and Chand, Masahiro discloses the expansion of the at least one notch in the vertical direction (z) is at least 5% and at most 40% of the expansion of the component carrier in the vertical direction (z) (see Figures 1a and 1c, column 4, lines 41 – 65 and column 5, lines 1 – 19).

Regarding claim 18, Masahiro and Chand, Masahiro discloses the semiconductor components are semiconductor lasers (see Figure 1a, character 12, the reference called “a multi-layered structure constituting a GRIN-SCH (graded-index separate confinement heterostructure) semiconductor laser with a single quantum well structure is grown by molecular beam epitaxy (MBE)”, Abstract, column 3, lines 15 – 17 and column 4, lines 41 – 46 and claim 5).

Regarding claim 19, Masahiro discloses the claimed invention except for the expansion of the break nucleus or notch in a lateral direction (x) is smaller than the expansion of one of the at least two semiconductor chips in the lateral direction (x). Chand teaches the expansion of the depressions (see Figure 1, characters 61 – 63) in a lateral direction is smaller than the expansion of one of the least two semiconductor chips (see Figure 1).  However, it is well known in the art to modify the expansion of the depressions in a lateral direction is smaller than the expansion of one of the least two semiconductor chips as discloses by Chand in (see Figure 1).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the well-known the expansion of the depressions in a lateral direction is smaller than the expansion of one of the least two semiconductor chips as suggested by Chand to the device of Masahiro, because it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 20, Masahiro and Chand, Masahiro discloses the expansion of the notch (see Figures 1b and 1c, character 16) in a lateral direction (x) is greater than the expansion of a semiconductor chip in the lateral direction (x) (see Figures 1a – 1c).

Claims 10 and 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro et al. (EP0341034, applicant submitted in the IDS filed on July 13, 2020) in view of Hamaguchi et al. (US 2013/0148681).


    PNG
    media_image5.png
    251
    275
    media_image5.png
    Greyscale

Regarding claims 10 and 12 – 13, Masahiro discloses the claimed invention except for the a shape of the break nucleus is asymmetrical, the trench has side walls, at least two opposite side walls having a different shape and the break nucleus or notch is not constant in the vertical direction (z).  Hamaguchi teaches a guide groove (see Figure 6, character 104) is asymmetrical.  However, it is well known in the art to modify the guide groove is asymmetrical as discloses by Hamaguchi in (see Figure 6, paragraph [0088]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the well-known the guide groove is asymmetrical as suggested by Hamaguchi to the laser of Masahiro, because it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Masahiro et al. (EP0341034, applicant submitted in the IDS filed on July 13, 2020) in view of Headley et al. (US 7,049,672, applicant submitted in the IDS filed on July 13, 2020).


    PNG
    media_image6.png
    224
    331
    media_image6.png
    Greyscale


Regarding claim 14, Masahiro discloses the claimed invention except for a passivation layer is applied at least in places on the break nucleus.   Headley teaches an AR coating (see Figure 7, character 735) and trenches (see Figure 7, character 529).  However, it is well known in the art to apply and/or modify the AR coating as discloses by Headley in (see Figure 7 and column 5, lines 25 – 31).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known AR coating as suggested by Headley to the device of Masahiro, in order to reduce reflection and can be replaced the latter where necessary, since only the surfaces at which light exit require an AR coating and it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Delma R. Forde whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

     /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        /TOD T VAN ROY/Primary Examiner, Art Unit 2828